                        Case 6:20-cv-00471-MK                          Document 13             Filed 07/16/20          Page 1 of 8


Pro Se 15 (Rev. 12/16) Compl aint for Violati on of C ivil Ri ghts (Non- Pri soner)




                                           UNITED STATES DISTRICT COURT
                                                                                  for the

                                                                   Federal District of Oregon

                                                                          Portland Di vision



                                                                                            Case No.         6:20-cv-0047 1 MK
                                                                                      )                      (to be filled in by the Clerk 's Office)
                       Gordon A lan Gefroh                                            )
                               Plaintiff(s)                                           )
(Write the f ull name of each plaintiff who is filing this complaint.                 )
If the names ofall !he plaintiffs cannot fit in the space above,                      )     Jury Trial: (check one)      D    Yes      ~ No
please write "see attached"' in the space and attach an additional
                                                                                      )
page with the f ull list of names.)
                                    -v-                                               )
                                                                                      )
                                                                                      )
             Beth Crawford OSB# 082957                                                )
        Frederick Boss, Deputy Attorney General                                       )
                     OSB# 911424                                                      )
                    Tiffany Deaton                                                    )
                                                                                      )
                               Defendant(s)
(Write the full name of each defendant who is being sued. If the                      )
nant of all the defendants cannot fit in the space above, please
wri"S,"see attached " in the space and attach an additional page
witlf!lhe f ull list of names. Do not include addresses here.)



                                        AMENDED COMPLAINT FOR VIOLATION OF
                                          CIVIL RIGHTS (Non-Prisoner Complaint)


                                                                               NOTICE

    Federal Rules of Civi l Procedure 5.2 addresses the privacy and security concerns resulting from publ ic access to
    electronic court files. Under this rule, papers filed with the court shou ld not contain : an individual ' s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A fili ng may include only : the last four digits of a social security number; the year of an indi vidual ' s
    birth; a minor' s initia ls; and the last fo ur digits of a financial account number.

    Except as noted in this form , plaintiff need not send exhibits, affidavits, grievance or w itness statements, or any
    other materials to the C lerk ' s Office w ith thi s complaint.

    In order for your comp laint to be filed , it must be accompanied by the fi lin g fee or an a pp li cation to proceed in
    forma pauperis.




                                                                                                                                                  Page 1 of 8
                       Case 6:20-cv-00471-MK                       Document 13           Filed 07/16/20       Page 2 of 8                             7


Pro Se 15 (Rev . 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                           Gordon Alan Gefroh
                           Address                                        23635 Timber Supply Road
                                                                          Philomath                       Oregon              97370
                                                                                      City                 State             Zip Code
                            County                                        Benton
                            Telephone Number                              503-997-9555
                            E-Mail Address                                gordongefroh@peak.org

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an indiv idual defendant,
                     include the person ' s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both . Attach additional pages if needed.

                     Defendant No. I
                           Name                                           Beth Crawford
                            Job or Title (if known)                       Defendant
                            Address                                       3 IO NW 5th St. Ste. 205
                                                                          Corvallis                      Oregon              97330
                                                                                      City                 State             Zip Code
                            County                                        Benton
                            Telephone Number                              541-752-0037
                            E-Mail Address (if known)                     info@crawfordlawfirm.us

                                                                          D Indi vidual capacity       ~ Official capacity


                     Defendant No. 2
                           Name                                           Frederick Boss, Deputy Attorney General, OSB# 911424
                            Job or Title (if known)                       Deputy Attorney General , Oregon OSB# 911424
                            Address                                       1162 Court St NE
                                                                          Salem                          Oregon              97301
                                                                                      City                 State             Zip Code
                            County                                        Marion
                            Telephone Number                              503 378-6002
                            E-Mail Address (if known)                     fred.boss@doj .state.or.us


                                                                                                                                        Page 2 of 8
                       Case 6:20-cv-00471-MK                        Document 13            Filed 07/16/20      Page 3 of 8


Pro Se 15 (Rev. 12/16) Compl aint for Violation of Civil Rights (Non- Prisoner)


                                                                           D Individual capacity     ~ Official capacity


                      Defendant No. 3
                            Name                                          Tiffany Deaton
                            Job or Title (1/ known)                        Court Administrator
                            Address                                        120 NW Fourth St., Benton County Courthouse
                                                                           Corvallis                   Oregon                97330
                                                                                       City                 State            Zip Code
                            County                                         Benton
                            Telephone Number                               503-3 78-6002
                            E-Mail Address (if known)                      Tiffany.Deaton@co.benton.wa.us@ojd .state.or.us

                                                                           D Indi vidual capacity    ~ Official capacity


                      Defendant No. 4
                            Name                                           Loche Williams
                            Job or Title (if kn.own)                       Judge
                            Address
                                                                           Corvallis                   Oregon                97380
                                                                                       City                 State            Zip Code
                            County                                         Benton
                            Telephone Number
                            E-Mail Address (if known)

                                                                           D Individual capacity     ~ Official capacity


II.       Basis for Jurisdiction

          Under 42 U.S.C . § 1983 , you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U S 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.          Are you bringing suit against (check all that apply) :

                       D    Federal officials (a Bivens claim)

                       ~ State or local officials (a           & 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983 . If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                                                                                                                        Page 3 of 8
                       Case 6:20-cv-00471-MK                        Document 13   Filed 07/16/20    Page 4 of 8


Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non- Prisoner)


                      ARTICLE I - SECTION § 8: 17 United States Constitution note: Where congress exerci ses exclusive
                      Legislation in all Cases whatsoever: Violation, Invalidated

                      40 U.S.C. 255 "It is conclusively presumed that jurisdiction has not been accepted until the Government
                      accepts jurisdiction over land as provided in thi s section." Violation and Invalidated, Without
                      Acceptance Filing, see Adam s v. United States, 3 19 U.S. 312 (1943); Surplus Trading Co. v. Cook, 2 81
                      U.S. at 651-5 2. (R.S . §355; June 28, 1930, ch . 710, 46 Stat. 828; Feb. I, 1940, ch. 18, 54 Stat. 19; Oct.
                      9, 1940, ch. 793 , 54 Stat. 1083 ; Pub. L. 91 -393 , § 1, Sept. I, 1970, 84 Stat. 835.; Cross References
                      Erection of public buildings on condemned property authorized though Attorney General has not
                      approved title, see section 258e of Title 40 .
                      Power of U nited States to acquire land within the States, see Const. Art. I, §8, cl. 17.
                      President authorized to procure consent of State within which any land has been purchased for forts,
                      magazines, etc., see section l 03 of Title 4, Flag and Seal, Seat of Government, and the States.
                      Purchase contract agreements, applicability of section to, see section 356 of Title 40.)

                      U.C.C . 1-103 Common Law Forum Over Personal Ju sridiction, Subject Matter Jurisdiction , Violation
                      Unequivocal : UCC 1-103 :23 A statute should be construed in harmony with the common law unless
                      there is a clear leg islative intent to abrogate the common law: Violated

                      U .C.C. 3-501 Imprope r Endorsement, Lack of Power of Attorney to Act On Behalf of Another

                      U.C.C. 3-419 Accomodation Party Vi o lation

                       18 U.S.C. 7 (3) Special Maritime Admiralty Juri sdiction - invalidated

                      28 U.S.C. 1746 Unsworn Statements Under Penalties of Perjury (Violated), 1759. PERJURY CASES --
                      28 USC 1746 DECLARATIONS : CRIMTNAL RESOURCE MANUAL - in va lidated (Added Pub. L.
                      94-550, § l(a), Oct. 18, 1976, 90 Stat. 2534.)

                      43 U.S .C. 83 Certified Federal In strume nts: Land Pate nts Evidence (Violated) (Mar. 22, 1904, ch. 748,
                      33 Stat. 144 ; Oct. 28, 1921 , ch. 114, § I , 42 Stat. 208 ; Mar. 3, 1925, ch. 462, 43 Stat. 1145 ; 1946
                      Reorg. Plan No. 3, §403 , eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

                      U.C.C. 1-206, ORS 7 l.2060 Presumption Invalidated Lack of Validation over case# 20DR0 1906
                      Benton County Courthouse

                      (R.S. § 1979; Pub. L. 96-170, § 1, Dec. 29, 1979, 93 Stat. 1284; Pub. L. 104--3 17, title III ,§ 309(c),
                      Oct. 19, 1996, 110 Stat. 3853.)

                      All of the above laws are applicable to this case, see 1 U.S .C . § 112 (July 30, 1947, ch. 388, 61 Stat.
                      636; Sept. 23 , 1950, ch. 1001 , § 1, 64 Stat. 979; Oct. 31 , 1951 , ch. 655, § 3, 65 Stat. 710; Pub. L. 98-
                      497, title I,§ 107(d), Oct. 19, 1984, 98 Stat. 2291.)



          C.          Plaintiffs suing under Bivens may only recove r for the violation of certain constitutional rig hts. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being v iolated by federal
                      officials?
                       1. It is conclusively presumed that the subj ect matter and/or personal matter is not operable w ithin the
                      jurisdiction of the court in questio n.
                      2. Validation of operability has not been established the court in question and the Attorney General
                      State of Oregon.



                                                                                                                             Page 4 of 8
                        Case 6:20-cv-00471-MK                       Document 13   Filed 07/16/20   Page 5 of 8


Pro Se 15 (Rev. 12/16) Complaint for Vi olation of Civil Rights (Non- Prisoner)




           D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ord inance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983 , explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federa l law. Attach additional pages if needed.
                      Initiator of Claim Petition for Divorce, Beth Crawford OSB# 082957




ID.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongfu l action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph . Attach additional pages if needed.


         A.           Where did the events giving rise to your claim(s) occur?
                      Beth Crawford practising law in Benton County Court, see Exhibit 'A' - Case #20DR01906 -- wrongful
                      filing of case, wrongly assuming subject matter jurisdiction and personal jurisdiction and geographical
                      jurisdiction -- Gordon Gefroh's land is the privately owned subject of Land Patents and deeds under
                      common law; Gordon Gefroh's land has never been ceded to the Federal Government, and the United
                      States has never accepted jurisdiction over Gordon Gefroh's land, therefore it shall be conclusively
                      presumed that no such jurisdiction has been accepted, therefore the facts of wh ich Beth Crawford
                      complains could not have occurred in a place where there is subject matter jurisdiction, personal
                      jurisdiction and geographical jurisdiction; where Congress shall exercise exclusive legislation under
                      Article l , Section 8, Clause 17 of the U.S. Constitution -- there is no proof of metes and bounds other
                      than 40 U.S.C . 255 -- and who has jurisdiction over that area, the sovereign Union State at Large
                      (whose seat is at Salem) or the sovereign National Government (whose seat is at Washington, D .C.)?


         B.           What date and approximate time did the events giving rise to your claim(s) occur?
                       Benton County District Court February 17, 2020, case number filed 1/30/2020 l 0:09AM




         C.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)




                                                                                                                         Page 5 of 8
                        Case 6:20-cv-00471-MK                       Document 13   Filed 07/16/20   Page 6 of 8


Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non- Prisoner)


                      Location of Subject Matter and Personal Subject Matter is not within the Federal enclave. The Federal
                      enclave is invalidated. See below (evidence) - - - - - The case number 20DR0 1906 is invalidated and
                      has not been validated. see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook,
                      28 1 U.S. at 651-52

                      Child Removed Without Cause: Statutory Restraint ORS I 07.097, 107.093 , 107.095 (Child, Jason), is
                      invalidated for lack of jurisdiction until validated by acceptance filing, supported by Attorney General's
                      opinion letter: see Adams v. United States, 3 19 U.S . 312 ( 1943); Surplus Trading Co. v. Cook, 281 U.S.
                      at 651-52.

                      Marriage Dissolution ORS 107.095 (4) is invalidated for lack of jurisdiction until validated by
                      acceptance filing, supported Attorney General's opinion letter: See Adams v. U nited States, 319 U.S.
                      312 (1943); Surp lus Trading Co. v. Cook, 281 U.S. at 651-52.
                       - Marriage Dissolution Case #20DR01906 is invalidated for lack of proper endorsement, see 28 U.S.C.
                      1746 Unsworn Statements Under Penalties of Perjury (Violated), see Justice Manual 1759. PERJURY
                      CASES -- 28 USC 1746 DECLARATIONS: CRIMINAL RESOURCE MA UAL.
                       - Marriage Dissolution Case #20DR0 1906, under ORS 107.095 is invalidated for lack of jurisdiction,
                      until validated by acceptance filing, supported by Attorney General's opin ion letter: see Adams v.
                      United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.

                      Certificate of Residency ORS 14.070 and UTCR 8.010(1) is invalidated for lack of jurisdiction until
                      validated by acceptance filing, supported by Attorney General's op inion letter: see Adams v. United
                      States, 319 U.S. 3 12 ( 1943 ); Surplus Trading Co. v. Cook, 281 U.S. at 651-52 .

                      Dolores Gefroh, alleged address, 1222 9th St. Philomath, Oregon 97370 is invalidated for lack of
                      jurisdiction until validated by acceptance filing, supported by Attorney General's opinion letter: see
                      Adams v. United States, 319 U.S . 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.
                       - Gordon A. Gefroh, al leged address 23635 Timber Supply Road Philomath , Oregon 97370 is
                      invalidated for lack of jurisdiction until validated by acceptance filing. supported by Attorney General's
                      opin ion letter: see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S.
                      at 651-52 .
                      Social Security Number: UTCR 2.100 alleged Confidential is invalidated for lack of jurisdiction until
                      validated by acceptance filing, supported by Attorney General's opinion letter: see Adams v. United
                      States, 319 U.S . 312 (1943); Surplus Trad ing Co . v. Cook, 281 U.S. at 651-52.

                      Private Property:
                      1 122 N. 9th St. Philomath, Oregon, Patent #3 821
                      11 24 N . 9th St. Philomath, Oregon, Patent #3821
                      Violation, Invalidated for lack of jurisdiction until validated by acceptance fil ing:
                      see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S. at 651-52.
                       - 23635 Timber Supply Rd . Philomath, Oregon 97370, Patent #760
                      Violation, Invalidated for lack of jurisdiction until validated by acceptance fil ing:
                      see Adams v. United States, 319 U.S. 3 I 2 ( 1943); Surplus Trading Co. v. Cook, 281 U.S . at 651-52 .
                       - 4192 Sussex St. West Linn, Oregon 97068-3723, Patent #568
                      Violation, Invalidated for lack of jurisdiction until validated by acceptance filing :
                      see Adams v. United States, 319 U.S. 312 (1943); Surplus Trading Co. v. Cook, 281 U.S . at 651-52.

                      Certificate of Live Birth July 3 I st 1959 # 113-59-009781 Location St. Joseph Hospital (currently Trinity
                      Hospital) City of Minot North Dakota, violation : invalidated for lack of jurisdiction until validated by  ·
                      acceptance filing: see Adams v. United States, 319 U.S. 312 (1943); Surp lus Trading Co. v. Cook, 281
                      U.S. at 651-52.



                                                                                                                        Page 6 of 8
r                           Case 6:20-cv-00471-MK                          Document 13   Filed 07/16/20   Page 7 of 8


    Pro Se I 5 (Rev. 12/16) Complaint for Violati on of C ivil Ri ghts (Non- Prisoner)




    IV.       Inj uries

              If you sustained injuries related to the events alleged above, describe your injuries and state what medical
              treatment, if any, you required and did or did not receive.
               See above under lll C. Other injuries to be determined .

              Non medical : mistake over Jurisdiction.




    V.       Relief

             State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
             If requesting money damages, include the amounts of any actual damages and/or puniti ve damages claimed for
             the acts alleged . Explain the basis for these claims.
               I assert the Doctrine of Estoppel UCC 1-103 :23 , and relief from S~~~_W.;t;at.ime Admiralty Jurisdiction 18
               U.S.C. § 7(3), for lack of validation of metes and bounds - w h e r e ~ e~cises exclusive legislation over
               subject matter and personal jurisdiction. (See June 25, 1948, ch. 645, 62 Stat. 685 ; Jul y 12, 1952, ch. 695 , 66
               Stat. 589; Pub. L. 97- 96, § 6, Dec. 21 , 1981 , 95 Stat. 121 O; Pub. L. 98-473 , title II, § 1210, Oct. 12, 1984, 98
               Stat. 2164; Pub. L. 103- 322, title XII , § 120002, Sept. 13, 1994, 108 Stat. 2021; Pub. L. 107- 56, title VIII ,
               § 804, Oct. 26, 2001 , 115 Stat. 377.)


                                                                                                                           r-;
                                                           c_


                Yl}on..t:J <!),UwJs_ _<' 1/ / o, ooo ':!! µz,r d~
                               ~ / dj~                                   ':? a t ! ~                       lt?"be,b .·
                                  12; l     c; M?I                      ~ ' 5 VJ?tfJ4hU-ed                   ~ '1:¢di 1't "-J..iJZ4
             r1u-~_?fr?~ ~               ~ ~ f#b
          o/-11~  ~,~,,  r l/.r.e- v - v ~ (lo ~/4' ~
           IUJ,~,,,orG(/udcGM . w~              1
                                                  ~                                                            '-"t..,'1




                                                                                                                              Page 7 of 8
                        Case 6:20-cv-00471-MK                         Document 13          Filed 07/16/20      Page 8 of 8



Pro Se I 5 (Rev. 12/16) Compl aint for Violation of Civil Ri ghts (Non- Prisoner)




VI.       Certification and Closing

         Under Federa l Rule of Civil Procedure 11 , by signing below, I certify to the best of my knowledge, information ,
         and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existi ng law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and ( 4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with th e C lerk' s Office may result
                      in the dismissal of my case.


                      Date of signing:                          7/1612020


                      Signature of Plaintiff                     Isl Gordon Alan Gefroh
                      Printed Name of Plaintiff                  Gordon Alan Gefroh


         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address

                                                                                    City                    State       Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                                   Page 8 of 8
